2020 UT App 120



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                     THOMAS JEFFREY MILES,
                          Appellant.

                            Opinion
                       No. 20150809-CA
                     Filed August 20, 2020

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 141910634

         Alexandra S. McCallum, Attorney for Appellant
           Sean D. Reyes and John J. Nielsen, Attorneys
                          for Appellee

  JUDGE KATE APPLEBY authored this Opinion, in which JUDGES
        JILL M. POHLMAN and DIANA HAGEN concurred.

APPLEBY, Judge:

¶1     A jury convicted Thomas Jeffrey 1 Miles of forcible
sodomy, a first-degree felony. Miles appeals, arguing his trial
counsel provided constitutionally ineffective assistance by
failing to object to the jury instruction on the mens rea element
of recklessness and by not introducing certain evidence at trial.
We temporarily remanded this case to the district court to enter
additional findings related to the latter argument but are not


1. We are unsure what is the correct spelling of Miles’s middle
name because documents within the record use various
spellings. This opinion adopts the spelling used in the charging
document.
                           State v. Miles


persuaded that Miles received ineffective assistance of counsel
on either claim. Thus, we affirm.


                        BACKGROUND 2

¶2     Miles posted an advertisement on a website known as
Craigslist, seeking an “obedient submissive slut needed for
group use” (the Craigslist ad). The Craigslist ad sought a partner
willing to participate in various sexual activities, including “hair
pulling, bondage, face smacking, double penetration, face
fucking, choking, spanking and just rough sex in general.” The
Craigslist ad “included a questionnaire which asked . . .
responding part[ies] to provide” their “name, age, height,
weight, bra size, race, experience level, done dp, and limits.” A
woman (M.C.) responded to the Craigslist ad through an email
that said, “I think I’m what you’re looking for”; included her
age, height, weight, bust measurements, and race; and
responded to the questionnaire as follows:

       Have you done dp? No

       Limits: None

       Tell us how you like to get fucked: From behind[3]

M.C. also sent Miles a video of herself masturbating.


2. “On appeal from a jury verdict, we view the evidence and all
reasonable inferences in the light most favorable to that verdict
and recite the facts accordingly. We present conflicting evidence
when necessary to provide a full and fair understanding of the
issues on appeal.” State v. Scott, 2020 UT 13, ¶ 5 n.3, 462 P.3d 350
(quotation simplified).

3. M.C. testified that she understood this to mean “[v]aginal
intercourse from behind.”




20150809-CA                     2                2020 UT App 120
                           State v. Miles


¶3     Miles and M.C. exchanged a series of sexually explicit
emails, but a few days later, M.C. said she “was no longer
curious and was starting to be a little afraid of [Miles’s]
aggressive nature,” so she “stopped replying.” Miles, armed
with M.C.’s name, found her profile on a social media site and
used it to identify her employer and the university she was
attending. He emailed M.C., “Hey slut[4] if you don’t come take
my cock I’m going to forward this video [of M.C. masturbating]
to the head of human resources at [M.C.’s employer]. Come be a
good little slut and I’ll delete it.” M.C. responded, “Hey. I’m
sorry this isn’t going to work out. . . . Good luck finding
someone, I’m sure you’ll all have a lot of fun together.” But
Miles replied, “Your life will be just fine if you obey me and do
as you’re told slut. . . . So are you going to be a good slut and do
as you’re told? I want you to come over . . . .”

¶4     M.C. did not respond, and Miles sent her another email
that threatened to forward their email correspondence and the
video of M.C. to her employer, the university, and a local news
station if she did not meet him for a sexual encounter. Miles
wrote, “I think not only will you lose your job but you’ll be on
the news and your reputation will probably be ruined.” At trial,
Miles claimed that after he sent that email, he “recanted [the]
statement and told her she did not have to have sex with [him]
or anything she did not want to do before she came over.” But
M.C. denied he withdrew the threat. Much of the parties’ email
correspondence, including the one email purportedly
withdrawing Miles’s threat, was never recovered and thus not
introduced at trial.

¶5    M.C. agreed to meet Miles in a parking lot and from there
followed him to his residence. She said she did not want to meet
him but she “was scared of [the] repercussions” with the


4. Miles testified that the Craigslist ad sought “someone
submissive,” that he was a “dominant,” and that calling M.C.
“degrading names” was “all part of the role-play.”




20150809-CA                     3                2020 UT App 120
                            State v. Miles


university and her employer and did not “want to embarrass”
herself or her family.

¶6     Once at Miles’s residence, Miles “immediately” told M.C.
to undress, and she complied. The two engaged in five sexual
acts in the following order: oral sex, vaginal sex, anal sex, oral
sex, and vaginal sex. After the first instance of oral sex, Miles
“told [M.C.] to get on the bed face down” and then he
handcuffed her hands behind her back. M.C. remained
handcuffed during the first act of vaginal sex and during the
anal sex.

¶7      During the anal sex, M.C. testified that she was
crying and told Miles, “no,” “stop,” and that “it hurt.” Miles
testified that that, before engaging in anal sex, M.C. “said
she could handle it” and that they had anal sex “for about
a minute to a minute and a half” until “she said she
couldn’t handle it anymore,” when he “immediately stopped.”
But M.C. testified Miles “continued to penetrate [her] until he
ejaculated.” After the anal sex, Miles briefly left the room with
M.C. lying face down on the bed with her hands still
handcuffed. When Miles returned, he uncuffed M.C. and the two
smoked marijuana before again engaging in oral and
vaginal sex.

¶8       Miles testified that after all the sex acts, M.C. “left rather
abruptly.” He said M.C. was “visibly upset,” “[h]er face was a
little red, and she had some tears coming down her face. She was
crying a little bit.” Miles said she “seem[ed] a little bit upset that
[he] wanted to see her again.” M.C., on the other hand, testified
that she was “crying and . . . saying no” throughout the
encounter.

¶9    A few days later, Miles contacted M.C. and said
he deleted the video she sent him, but then he claimed he
took photographs and videos of their sexual encounter
and threatened to send them to the media. At that point, M.C.
contacted the police. The State charged Miles with two counts
of rape (based on the instances of vaginal sex), and three


20150809-CA                       4                2020 UT App 120
                             State v. Miles


counts of forcible sodomy (based on the instances of oral sex and
the instance of anal sex).

¶10 The case proceeded to a jury trial at which M.C. and
Miles each testified. The Craigslist ad was not introduced
into evidence. M.C. testified she could not “remember
the [Craigslist ad’s] exact wording.” Miles testified that the
title did not “reflect the actual ad” and that there was
something “else” in it, but he did not testify to the ad’s contents
other than that it included the questionnaire, which he said he
wrote.

¶11 The State advanced three theories to support M.C.’s
lack of consent to the sexual acts. Its primary argument was
that Miles extorted M.C. when he threatened to forward
their correspondence and the video of M.C. to her employer,
the university, and the media. The State also argued that M.C.
“told [Miles] no,” “to stop,” that he “was hurting her,” and that
“she wanted to leave” throughout the encounter, but Miles “still
had to finish.” The State also argued that Miles overcame M.C.
“through the application of physical force or violence” because
he moved her head while she gave him oral sex and he put her
in handcuffs. Miles’s defense was that M.C. consented to all
sexual acts.

¶12 The district court instructed the jury, as relevant here, that
to find Miles guilty of forcible sodomy for the anal sex (Count 3),
it must “find beyond a reasonable doubt” that Miles
“intentionally, knowingly, or recklessly committed a sexual act
involving any touching of the skin, however slight, of [his]
genitals . . . and the . . . anus of . . . M.C.; without M.C.’s consent;
and [Miles] acted with intent, knowledge or recklessness that
M.C. did not consent.”

¶13 In addition to instructions pertaining to intent and
knowledge, with “[n]o objection” from Miles’s defense counsel
(Trial Counsel), the court instructed the jury that




20150809-CA                       5                 2020 UT App 120
                          State v. Miles


      A person acts “recklessly” when he is aware of a
      substantial and unjustifiable risk that:

      1. certain circumstances exist relating to his
      conduct; or

      2. his conduct will cause a particular result, but he
      consciously disregards the risk, and acts anyway.

      The nature and extent of the risk must be of such a
      magnitude that disregarding it is a gross deviation
      from what an ordinary person would do in that
      situation.

      “Conduct” means either an act or an omission.

¶14 The jury acquitted Miles on the four counts stemming
from oral and vaginal sex and convicted him of forcible sodomy
for Count 3.

                        Rule 23B Remand

¶15 Miles timely appealed, claiming, among other things, that
he received ineffective assistance of counsel because Trial
Counsel did not introduce the contents of the Craigslist ad into
evidence. As part of his appeal, Miles asked us for a temporary
remand to the district court pursuant to rule 23B of the Utah
Rules of Appellate Procedure so the court could make additional
findings. We granted his motion and remanded to the court to
enter factual findings related to:

      1. The content of the Craigslist ad;

      2. The details available to defense counsel relating
      to the content of the Craigslist ad; and

      3. Counsel’s reasons for not investigating and
      introducing the content of the Craigslist ad at trial.




20150809-CA                     6               2020 UT App 120
                           State v. Miles


¶16 At the rule 23B hearing, the Craigslist ad was not
introduced, but Trial Counsel, Miles, and M.C. testified to its
contents. Trial Counsel testified that he had a copy of the
Craigslist ad at the time of trial but chose not to use it because he
“knew [he] would be able to elicit” the information from M.C.
and Miles. He also said he did not want to send “a printed
log . . . into the jury room” because it could have made Miles
“look more . . . reprehensible” to the jury. Trial Counsel also
testified that the Craigslist ad included “group sex” and “anal
sex” and that Miles told him “specifically” what the ad said,
although he could not recall its contents at the time of the rule
23B hearing.

¶17 Miles testified that the Craigslist ad had “a detailed list of
the sexual activities,” which included “double penetration” and
“anal sex.” M.C.’s testimony refuted Miles’s claim that anal sex
was mentioned in the Craigslist ad and characterized his
testimony as “incorrect and a lie.”

¶18 After taking the matter under advisement, the district
court entered factual findings that (1) the Craigslist ad included
“hair pulling, bondage, face smacking, double penetration, face
fucking, choking, spanking and just rough sex in general,” but
did not include anal sex; (2) Trial Counsel had a copy of the
Craigslist ad at the time of trial, discussed it with Miles, and
investigated the ad’s contents; and (3) after Trial Counsel
“considered the evidential value of the Craigslist ad,” he
“intentionally chose not to introduce it,” for the “strategic”
reasons enumerated by Trial Counsel at the rule 23B hearing.
The matter is before us again.


            ISSUES AND STANDARDS OF REVIEW

¶19 Miles argues Trial Counsel rendered ineffective assistance
of counsel in two respects. First, he claims Trial Counsel was
ineffective when he did not object to the jury instructions
defining recklessness. “When a claim of ineffective assistance of



20150809-CA                      7               2020 UT App 120
                             State v. Miles


counsel is raised for the first time on appeal, there is no lower
court ruling to review and we must decide whether the
defendant was deprived of the effective assistance of counsel as
a matter of law.” Layton City v. Carr, 2014 UT App 227, ¶ 6, 336
P.3d 587 (quotation simplified).

¶20 Miles also argues Trial Counsel was ineffective for failing
to introduce the contents of the Craigslist ad as evidence at trial. 5
Following our temporary remand under rule 23B of the Utah
Rules of Appellate Procedure, the district court held a hearing
and made factual findings relevant to this claim. “We defer to
those factual findings, but determine as a matter of law whether
[Miles] received ineffective assistance of counsel . . . .” See State v.
Maestas, 2000 UT App 22, ¶ 10, 997 P.2d 314 (quotation
simplified). And “we [will] set aside the rule 23B court’s factual
findings only if they are against the clear weight of the evidence
or if we otherwise reach a definite and firm conviction that a
mistake has been made.” State v. Drommond, 2020 UT 50, ¶ 56
(quotation simplified).


                             ANALYSIS

                     I. Recklessness Instruction

¶21 Miles argues Trial Counsel rendered ineffective assistance
by failing to object to the erroneous jury instruction on
recklessness. To establish ineffective assistance of counsel, Miles


5. Miles also claims the cumulative effect of both alleged errors
identified on appeal warrant reversal. “A reviewing court will
reverse a jury verdict under the cumulative error doctrine only if
the cumulative effect of the several errors undermines
confidence that a fair trial was had.” State v. Carrick, 2020 UT
App 18, ¶ 25 n.4, 458 P.3d 1167 (quotation simplified). Because
Miles has not successfully demonstrated error on appeal, “there
are no errors to cumulate, and the doctrine is inapplicable.” Id.




20150809-CA                       8                 2020 UT App 120
                            State v. Miles


must show both that Trial Counsel’s performance was
objectively deficient and that the deficient performance
prejudiced him. Strickland v. Washington, 466 U.S. 668, 687 (1984).
The “inability to establish either element defeats a claim for
ineffective assistance of counsel.” State v. Lopez, 2019 UT App 11,
¶ 23, 438 P.3d 950 (quotation simplified). We agree that the jury
instruction was legally incorrect, but even assuming Trial
Counsel performed deficiently by not objecting to it, Miles has
failed to carry the heavy burden of demonstrating he was
prejudiced by the error.

¶22 “An individual commits forcible sodomy when the actor
commits sodomy upon another without the other’s consent.”
Utah Code Ann. § 76-5-403(2) (LexisNexis Supp. 2019). 6 Because
the forcible sodomy statute does not specify a mens rea, “we
must turn to Utah Code section 76-2-102, which directs that
‘when the definition of the offense does not specify a culpable
mental state and the offense does not involve strict liability,
intent, knowledge, or recklessness shall suffice to establish
criminal responsibility.’” State v. Nunez-Vasquez, 2020 UT App
98, ¶ 45 (quoting Utah Code Ann. § 76-2-102 (LexisNexis 2017)).
Thus, to convict Miles of forcible sodomy for Count 3, the State
had to prove both that (1) Miles knowingly, intentionally, or
recklessly had anal sex with M.C. without her consent and (2)
Miles acted knowingly, intentionally, or recklessly as to M.C.’s
lack of consent. See State v. Barela, 2015 UT 22, ¶ 26, 349 P.3d 676
(explaining the defendant’s mens rea as to the victim’s consent is
a required element of rape). The instructions correctly informed
the jury it must “find beyond a reasonable doubt” that Miles
“intentionally, knowingly, or recklessly committed a sexual act
involving any touching of the skin, however slight, of [his]
genitals . . . and the . . . anus of . . . M.C. without M.C.’s consent



6. Because the provisions of the statute have not changed in any
way material to our analysis, we cite the current version of the
Utah Code for convenience.




20150809-CA                      9                2020 UT App 120
                          State v. Miles


and [Miles] acted with intent, knowledge, or recklessness that
M.C. did not consent.” (Quotation simplified.)

¶23 But the jury instructions were erroneous because they did
not fully articulate the definition of recklessness. The jury was
instructed, in relevant part,

      A person acts ‘recklessly’ when he is aware of a
      substantial and unjustifiable risk that:

      1. certain circumstances exist relating to his
      conduct; or

      2. his conduct will cause a particular result, but he
      consciously disregards the risk, and acts anyway.

By contrast, Utah Code section 76-2-103(3) explains,

      A person engages in conduct: . . . Recklessly with
      respect to circumstances surrounding his conduct
      or the result of his conduct when he is aware of but
      consciously disregards a substantial and
      unjustifiable risk that the circumstances exist or the
      result will occur. The risk must be of such a nature
      and degree that its disregard constitutes a gross
      deviation from the standard of care that an
      ordinary person would exercise under all the
      circumstances as viewed from the actor’s
      standpoint.

¶24 The jury instructions correctly informed the jury that
Miles would have had to be aware of but consciously disregard
the risk that his conduct would cause a particular result. But the
instructions provided that Miles only had to have been aware of a
substantial and unjustifiable risk that circumstances existed
relating to his conduct—that is, that M.C. did not consent to anal
sex. The instructions did not articulate that Miles would have
had to consciously disregard the risk that M.C. did not consent to
anal sex once he became aware of the risk, and thus, they were


20150809-CA                    10               2020 UT App 120
                            State v. Miles


legally incorrect. See State v. Liti, 2015 UT App 186, ¶¶ 14–16, 355
P.3d 1078 (determining recklessness instruction was incorrect
because it did not follow the statutory language).

¶25 We need not decide whether the failure to object to the
erroneous jury instruction fell below an objective standard of
reasonableness. Even assuming Trial Counsel’s performance was
deficient in this regard, we conclude that Miles has not
established prejudice because we are not persuaded there is a
reasonable likelihood that the result of Miles’s trial would have
been different.

¶26 To determine whether Miles was prejudiced by the
erroneous recklessness instruction, we “must consider the
totality of the evidence before the . . . jury and then ask if [Miles]
has met the burden of showing that the decision reached would
reasonably likely have been different absent the error[].” See
State v. Garcia, 2017 UT 53, ¶ 42, 424 P.3d 171 (quotation
simplified). “Prejudicial error occurs when there is a reasonable
probability that but for the alleged errors, the result of the
proceeding would have been different.” State v. Norton, 2020 UT
46, ¶ 35 (quotation simplified). “To determine whether the
omission of an element from a jury instruction is prejudicial, we
analyze whether the record contains evidence that could
rationally lead to a contrary finding with respect to the omitted
element.” Id. ¶ 41 (quotation simplified). Because there was
overwhelming evidence in the record to support a finding that
Miles consciously disregarded M.C.’s lack of consent to the anal
sex, he has not overcome the “relatively high hurdle” of proving
he was prejudiced by the recklessness instruction. See Garcia,
2017 UT 53, ¶ 44.

¶27 First, although the jury instruction defining recklessness
was erroneous, in this case it is a distinction without a difference.
Based on the instructions, the jury could have found Miles was
aware of a substantial and unjustifiable risk as to M.C.’s lack of
consent. The instructions also required the jury to find that Miles
“acted with intent, knowledge or recklessness that M.C. did not



20150809-CA                      11               2020 UT App 120
                           State v. Miles


consent” (emphasis added), which defeats his argument that he
could have been convicted even if the jury believed his account
that he “immediately stopped” as soon as he knew M.C.’s
consent ended. Because the jury had to at least find Miles acted
despite the risk that M.C. did not consent to the anal sex, Miles
was not prejudiced by the erroneous jury instruction.

¶28 Further, the State presented multiple theories of Miles’s
intent, knowledge, or recklessness as to M.C.’s consent. Its main
argument was that Miles extorted M.C. by threatening to
forward their correspondence and the video of M.C. to her
employer, the university, and the media. The State also argued
that M.C. “told [Miles] no,” “to stop,” that he “was hurting her,”
and that “she wanted to leave,” but Miles “still had to finish.” In
addition, the State argued Miles overcame M.C. “through the
application of physical force or violence” because he put M.C. in
handcuffs before they engaged in anal sex.

¶29 Under any—or a combination of—these theories, the
evidence was overwhelming that Miles at least consciously
disregarded the risk that M.C. did not consent to anal sex. As to
the extortion theory, the State introduced multiple emails from
Miles to M.C. that threatened her job, her status at the university,
and her reputation if she failed to meet him for the desired
sexual acts. The State also introduced the email from M.C. that
said she was no longer interested in meeting Miles. And M.C.
testified that she did not want to meet Miles but did so solely for
the purpose of preventing him from releasing the emails and
video.

¶30 Additionally, M.C. and Miles each testified that, at some
point during the anal sex, M.C. voiced, at a minimum,
discomfort. Not only did M.C. testify that she was crying and
said “no,” “stop,” and “it hurt” throughout the anal sex, Miles
also admitted that she told him “she couldn’t handle it
anymore.” This statement, combined with M.C.’s testimony, is
compelling proof that Miles was aware M.C.’s consent had
ended. Miles argues that M.C.’s statement that the “it” in “I can’t



20150809-CA                     12               2020 UT App 120
                           State v. Miles


handle it anymore” could have been “the speed of the
intercourse,” the “roughness of the anal sex,” or the “way Miles
was ‘moving back and forth.’” (Quotation simplified.) In other
words, he suggests that what M.C. said was ambiguous, and
therefore he did not consciously disregard the risk that she
withdrew her consent. But he also testified that he “immediately
stopped” once M.C. made the statement, which shows he
understood M.C. meant “it” to be the anal sex. If the jury
credited M.C.’s account that Miles ignored M.C.’s protests and
“continued to penetrate [her] until he ejaculated,” the evidence
presented would be overwhelming that he at least consciously
disregarded the risk of her non-consent. Put another way, under
this theory, the verdict turned on whether the jury believed
Miles’s claim that he “immediately stopped.” If the jury found
that he did not, Miles’s own admission that he understood M.C.
wanted him to stop would establish that he acted with the
requisite mens rea. Thus, there is no reasonable likelihood that
the error in the recklessness instruction affected the verdict.

¶31 Miles argues that, because he was acquitted of the other
four counts, “there [i]s a reasonable likelihood of a different
result but for the omission in the recklessness instruction.” While
at first blush, it seems inconsistent that the jury would acquit on
the first two counts, convict on the third, and acquit on the last
two, we “must consider the totality of the evidence before the . . .
jury and then ask if the defendant has met the burden of
showing that the decision reached would reasonably likely have
been different absent the error[].” State v. Parkinson, 2018 UT
App 62, ¶ 12, 427 P.3d 246 (quotation simplified). And the
totality of the evidence before the jury in this case establishes
there was more evidence that M.C. vocalized her lack of consent
to the anal sex than to the other sex acts. Indeed, both Miles and
M.C. testified to that fact. Their testimonies only differed in
regard to whether Miles “immediately stopped,” as he claimed
or, as M.C. testified and the State argued in closing, whether
Miles continued despite her protests because he “had to finish.”
Even if the jury did not credit M.C.’s testimony “lock, stock, and
barrel” because it acquitted Miles of the other four counts, see



20150809-CA                     13               2020 UT App 120
                           State v. Miles


State v. Barela, 2015 UT 22, ¶ 30, 349 P.3d 676, it does not
necessarily follow that there is a reasonable likelihood that the
jury would have acquitted on Count 3 had the recklessness
instruction been different. Instead, it is more likely that the
evidence of the extortion, the testimony from M.C. and Miles
that M.C. said no during anal sex, and the evidence that Miles
restrained M.C. resolved any reasonable doubt the jury may
have had about M.C.’s lack of consent to the anal sex.

¶32 Because there is overwhelming evidence in the record
supporting the conclusion that Miles at least consciously
disregarded the risk of M.C.’s non-consent, there is no
reasonable probability that the result would have been different
if the jury instructions had properly included that language.
Therefore, Miles has not established he was prejudiced when
Trial Counsel did not object to the erroneous recklessness
instruction. Accordingly, his ineffective assistance of counsel
claim on this issue fails.

      II. Failure to Introduce Contents of the Craigslist Ad

¶33 Miles next argues he received ineffective assistance of
counsel because Trial Counsel did not introduce the contents of
the Craigslist ad at trial. As part of this claim, he alleges the
district court clearly erred in determining the Craigslist ad did
not include “anal sex” in the list of sexual activities Miles sought.

A.     The District Court’s Factual Findings Are Not Clearly
       Erroneous

¶34 Miles argues the district court’s finding on remand that
anal sex was not listed in the Craigslist ad was against the clear
weight of the evidence. He points out that, of the three witnesses
who testified at the rule 23B hearing, two (Miles and Trial
Counsel) testified that the ad included anal sex. In the
alternative, Miles argues, even if that finding is not clearly
erroneous, “the Craigslist ad alluded to anal sex by seeking a
partner willing to engage in ‘double penetration.’” Following a



20150809-CA                     14               2020 UT App 120
                           State v. Miles


rule 23B hearing, we review the district court’s factual findings
for clear error. State v. Kozlov, 2012 UT App 114, ¶ 65, 276 P.3d
1207. To demonstrate clear error, Miles “bears the heavy burden
of demonstrating that the finding is clearly erroneous and must
do so by showing that the finding is without adequate
evidentiary support or was induced by an erroneous view of the
law.” R.B. v. L.B., 2014 UT App 270, ¶ 26, 339 P.3d 137. And
because of the district court’s “advantaged position in observing
the witnesses firsthand,” we defer to its credibility findings. In re
J.E.G., 2020 UT App 94, ¶ 24; State v. Skinner, 2020 UT App 3,
¶ 20, 457 P.3d 421.

¶35 On remand, the district court was asked to enter findings,
as relevant to this analysis, related to the contents of the
Craigslist ad. Trial Counsel, Miles, and M.C. each testified at the
rule 23B hearing. Trial Counsel testified that the ad included
“talk of anal sex,” and Miles testified that the ad included “anal
sex” and “double penetration.” M.C. refuted that anal sex was in
the ad as “a lie,” although she could not recall the ad’s specific
wording and she “did not dispute that the ad sought a partner
willing to participate in ‘double penetration.’” 7

¶36 In its factual findings, the district court determined “anal
sex” was not in the Craigslist ad because M.C. was “a more
credible witness than . . . Miles.” Although the court did not
opine on Trial Counsel’s credibility as to this point, it did note
that Trial Counsel “testified that he did not recall the specific
contents of the Craigslist ad” and that Trial Counsel thought
M.C.’s “testimony at trial seemed ‘honest and up-front about
what was in the ad and what took place.’”


7. Although M.C. and Miles agree that the ad “sought a partner
willing to participate in ‘double penetration,’” each party
ascribed a different meaning to the term. On appeal, Miles
asserts “double penetration” encompasses a combination of anal,
oral, and vaginal sex, but no evidence at trial or at the rule 23B
hearing indicates that this is what M.C. understood it to mean.




20150809-CA                     15               2020 UT App 120
                          State v. Miles


¶37 Given the evidence relied on by the court, it was not
clearly erroneous for it to find that the Craigslist ad did not
include anal sex in its list of sexual activities. And as Miles
argues, “double penetration” merely “suggests that the act of
penetration is ‘double’” and can encompass any combination of
anal, oral, and vaginal sex. Accordingly, it does not follow that
“double penetration” definitively includes anal sex in each
instance, and Miles has not presented sufficient evidence to
prove otherwise.

B.    Trial Counsel Was Not Objectively Deficient

¶38 As noted above, to prevail on a claim of ineffective
assistance of counsel, the appellant must establish both
objectively deficient performance by counsel and prejudice.
Strickland v. Washington, 466 U.S. 668, 687 (1984). When
determining whether counsel rendered objectively deficient
performance, we consider “all the circumstances” and “indulge a
strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance. Furthermore, we
give wide latitude to trial counsel to make tactical decisions and
will not question such decisions unless there is no reasonable
basis supporting them.” State v. Gallegos, 2020 UT 19, ¶ 34, 463
P.3d 641 (quotation simplified). Miles has not shown Trial
Counsel was objectively unreasonable when he chose not to
introduce the contents of the Craigslist ad into evidence.

¶39 Miles contends that if the contents of the Craigslist ad had
been introduced during trial, the jury would have acquitted him
of Count 3 because the ad specified anal sex as one of many
sexual acts in which he sought a partner to engage. 8 But the


8. We also note that even if the Craigslist ad could be used to
infer M.C.’s initial willingness to consent to any of the
enumerated sexual acts within it, she was free to withhold or
withdraw her consent at any point. See, e.g., In re J.A.M., 2020 UT
App 103, ¶ 17.




20150809-CA                    16               2020 UT App 120
                          State v. Miles


district court, upon remand, determined the ad did not include a
reference to anal sex, and as explained supra ¶¶ 34–37, Miles has
not met the burden to overturn the court’s factual finding. See
Brown v. State, 2013 UT 42, ¶ 69 n.63, 308 P.3d 486 (“The burden
of overturning factual findings is a heavy one.” (quotation
simplified)).

¶40 “The threshold question under Strickland is not whether
some strategy other than the one that counsel employed looks
superior given the actual results of trial. It is whether a
reasonable, competent lawyer could have chosen the strategy
that was employed in the real-time context of trial.” State v.
Barela, 2015 UT 22, ¶ 21, 349 P.3d 676. “Trial counsel is not
deficient when making tactical decisions, and courts will not
question such decisions unless there is no reasonable basis
supporting them.” State v. Morley, 2019 UT App 172, ¶ 30, 452
P.3d 529 (quotation simplified).

¶41 Trial Counsel explained that he did not introduce the
Craigslist ad into evidence because he thought he would be able
to elicit the same information through M.C.’s and Miles’s
testimony. He also did not want to introduce a “printed log” that
could have made Miles “look more . . . reprehensible” to the
jury, and although the district court found Trial Counsel was
“inconsistent on this point,” Trial Counsel also said “[h]e did not
think the ad was exculpatory or relevant to consent.” Trial
Counsel also expressed the opinion “[t]hat a Utah jury would
have difficulty accepting that anybody would consent to anal
sex.” Under the circumstances of this case, it was objectively
reasonable for Trial Counsel to choose to rely on testimony to
introduce evidence of the contents of the Craigslist ad instead of
the ad itself.

¶42 Because “[w]e may not evaluate counsel’s conduct from
the hindsight-biased vantage point of the appeal,” and instead
“must consider whether [Trial Counsel’s] decision to [not
introduce the contents of the Craigslist ad] was reasonable at the
time he made this decision,” see Barela, 2015 UT 22, ¶ 22, we



20150809-CA                    17               2020 UT App 120
                          State v. Miles


conclude Trial Counsel’s decision was objectively reasonable
trial strategy, see Gallegos, 2020 UT 19, ¶ 47 (“The Strickland
inquiry is objective, not subjective.”). And although the ultimate
determination of deficient performance does not require a
finding of reasonable trial strategy, “[i]f an attorney’s decisions
can be explained by a reasonable trial strategy, the defendant has
necessarily failed to show deficient performance.” Id. ¶ 56; see
also State v. Scott, 2020 UT 13, ¶ 36, 462 P.3d 350; State v. Ray,
2020 UT 12, ¶ 34.

¶43 Because there are several objectively reasonable strategies
behind Trial Counsel’s choice to not introduce the contents of the
Craigslist ad into evidence, Miles “has necessarily failed to show
deficient performance.” See Gallegos, 2020 UT 19, ¶ 56.
Accordingly, his ineffective assistance of counsel claim fails.


                         CONCLUSION

¶44 Miles has not shown that he received ineffective
assistance of counsel because he was not prejudiced by the
erroneous jury instruction and he has not demonstrated Trial
Counsel’s failure to introduce the contents of the Craigslist ad
was objectively deficient performance.

¶45   Affirmed.




20150809-CA                    18               2020 UT App 120